Boyce, J.,
charging the jury.
Gentlemen of the jury:—By the information filed here, on appeal from the Municipal Court of this city, it is charged that William M. Bradfield did unlawfully and without just cause willfully neglect to provide for the support and maintenance of William M. Bradfield, Jr., his illegitimate child, being under the age of sixteen years and in necessitous circumstances.
The case is to be tried here the same as though the charge had been made in this court by indictment, in the first instance.
Section 1, Chapter 262, Volume 27, Laws of this state, provides, among other things, that—
***** any parent who shall, without lawful excuse, desert or wuUfully neglect or refuse to provide for the support and maintenance of his or her legitimate or illegitimate child or children, under the age of sixteen years, in destitute or necessitous circumstances, shall be guilty of a misdemeanor. * * * And it is hereby made the duty of the parent of any illegitimate child or children, under the age of sixteen years, to provide for the support and maintenance of such illegitimate child or children.”
*264[1, 2] It is not denied that the prosecuting witness is the mother of William M. Bradfield, Jr., who is three years of age,, and who was born out of wedlock, and is in necessitous circumstances. You may take these facts as established. The accused is charged with a misdemeanor. Every person charged with a criminal offense is presumed to be innocent until the contrary is established to the satisfaction of the jury beyond a reasonable doubt. Such presumption of innocence may be overcome by satisfactory evidence, and when clearly overcome the presumption falls. But in every criminal case before there is a verdict of conviction the jury should be satisfied beyond a reasonable doubt that the accused is guilty.
[3] The act of assembly under which the accused is charged was passed after the child in question was bom. This fact is unimportant. The question before you is: Is the accused the father of the child ? The parentage of the child may be determined under the act now invoked. It mighthave been determined under the bastardy act. But the act under which the accused is being tried does not repeal the bastardy act.
[4] The sole question for you to determine is whether the accused is the father of William M. Bradfield, Jr. Upon that point there is much conflict in the testimony. When you shall have retired to the jury room it will be your duty to reconcile the testimony if you can. If you cannot, you should accept that part of the testimony which you deem to be worthy of credit, and reject that part which, if any, you deem to be unworthy of credit. You may believe that part of the testimony which under all the circumstances appeals to you, and you may disbelieve any part of it which does not appeal to you. You are the exclusive judges of the credibility of witnesses and the weight and value of their testimony.
With these instructions you are to determine whether, or not, under all the facts and circumstances of the case, William M: Bradfield, the accused, is the father of this child or is not. If you find, beyond a reasonable doubt, that he is the father, your verdict should be guilty. If, on the other hand, you do not so find, your verdict should be not guilty.
*265You will not have access to the information filed, based as it is upon the record of the court below; for, as we have already said, you are to try this case as though it had never been tried before.
Verdict, guilty.